Citation Nr: 1757220	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1969 to May 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana and a May 2015 rating decision of the Evidence Intake Center in Newnan, Georgia.  Jurisdiction over this case resides with the RO in Indianapolis, Indiana and that office forwarded the appeal to the Board.

In October 2015, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

In September 2016, the Board remanded the above issues, as well as the issues of entitlement to service connection for hepatitis C and a left foot disorder, and entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU), for additional development.

Service connection for hepatitis C and entitlement to a TDIU were granted in a January 2017 rating decision.  In addition, although the Veteran was issued a statement of the case regarding the issue of entitlement to service connection for a left foot disorder, pursuant to the Board's remand, the Veteran did not timely perfect an appeal as to that issue.  Accordingly, these issues are no longer before the Board.

The above two issues listed on the title page are once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to service connection for flat feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing loss did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to any noise exposure during active duty service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the September 2016 Board remand, a VA addendum opinion was obtained which adequately responded to the issues identified in the prior remand.  This action substantially complies with the prior remand directives.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran in this case contends that his hearing loss is the result of in-service noise exposure, including acoustic trauma from machine guns, Morse code, exploding bombs and tracers.  In this regard, his DD-214 indicates that he served as a radio operator.
 
A March 2010 VA examination shows that the auditory thresholds at 2000, 3000, and 4000 Hertz were greater than 26 decibels bilaterally.  He has therefore met the current disability requirement.  38 C.F.R. § 3.385 (2017).  The dispositive issue is thus whether this hearing loss is related to service.

Service treatment records show that upon entrance in June 1969, audiometric testing revealed the following, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
-
10
LEFT
5
15
5
-
40

No results were recorded at the frequencies of 250, 3000, 6000 and 8000 Hertz.  Whispered voice testing was also not conducted.

A May 1971 separation examination shows a normal neurologic clinical evaluation.  Audiometric testing was not conducted but whispered voice testing was 15/15 in both ears.  Service treatment records also show an undated audiogram which appears to show findings consistent with the induction evaluation except with results at 3000 and 6000 Hertz.

At the March 2010 VA examination, the Veteran reported that he first noticed bilateral progressive hearing loss in 1997.  He reported that during service he was exposed to noise from machine guns and teletype machines without the use of hearing protection.  He also reported that after service he worked as a tool and dye maker for 39 years but that he had used hearing protection.  He denied any history of recreational noise exposure.  The VA examiner noted that the he had reviewed the claims file, which showed an induction examination indicating a mild hearing loss in one ear at 4000 Hertz and whispered voice of 15/15 bilaterally at separation, but no other pertinent information.  He opined that the Veteran's current hearing loss was not related to service due to the lack of evidence in the claims file and "the lack of proximity between the dates of service and the date of this evaluation."

At the October 2015 hearing, the representative argued that the VA examiner had failed to address the undated audiogram appearing in the service treatment records.  In September 2016, the Board remanded the appeal for an addendum opinion to address this piece of evidence.

In a December 2016 addendum opinion, the same VA examiner again concluded the Veteran's hearing loss was unrelated to service.  He noted that the hearing thresholds of the undated audiogram were identical to the hearing thresholds noted in the June 1969 induction examination with the exception of the threshold at 6000 Hertz which indicated a moderately-severe hearing loss but which was not noted on the induction examination.  As such, it was the examiner's opinion that the audiometric testing results recorded on the induction examination were copied from the undated audiogram appearing in the service treatment records.  Accordingly, the examiner concluded that his March 2010 opinion remained unchanged.

Based on the above, the Board finds that the weight of the evidence is against the claim.  As the March 2010 and December 2016 opinions were provided by a VA audiologist and supported by a reasoned opinion that is consistent with the evidence of record, the Board affords them significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In this regard, initially, the Board notes that it is not clear whether the audiometric testing conducted at entrance was recorded in American Standards Association units or International Standards Organization-American National Standards Institute units.  While the general policy is to consider unspecified audiometric testing between January 1, 1967 and December 31, 1970 under both units to determine whichever is more favorable to the Veteran, here, because the examiner's opinion does not rely on a comparison of audiometric testing during service, and because the only audiometric testing occurred at entrance, there is no indication such conversion would favor the Veteran in any way.

Indeed, the examiner's rationale is essentially that the long period of time between the claimed in-service noise exposure and the initial onset of hearing loss makes it less likely as not that his current hearing loss is related to any in-service noise exposure.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Such factors are supported by the record.  Although the Veteran claims that his current hearing loss is related to service, at the March 2010 VA examination, he reported that he first began to notice hearing loss around 1997 - more than 25 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also notes that although the examiner noted the normal whispered voice tests at separation, there is no indication that he assigned any weight to this test, which is known to be "notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02)).  Again, the examiner's opinion relies most heavily on the lengthy passage of time between service and the initial reported onset of hearing loss and the lack of evidence of hearing loss during this time.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence, which, in this case, the examiner appears to have done.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

In sum, even conceding in-service acoustic trauma, the most probative evidence of record shows that the Veteran's hearing loss did not have it onset during service or for many years thereafter.  Hence, he has not met the criteria for presumptive service connection under 38 C.F.R. § 3.309(a).  The Board also observes that there is no evidence to show that hearing loss existed or was "noted" in service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.

Furthermore, to the extent the Veteran asserts the existence of a medical nexus between his current bilateral hearing loss and his in-service noise exposure, such assertions do not provide persuasive support for the claim.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007)).

Here, the matter of whether the Veteran's current bilateral hearing loss is etiologically-related to his military service is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record, on the basis of lay assertions, alone.

For the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

In September 2016, the Board also remanded the appeal for a VA examination to address the etiology of pes planus.  The Board noted that although the Veteran's feet were found to be normal at entrance and pes planus was not noted, November 1969 service treatment records revealed notations of flat feet.

In November 2016, a VA examiner opined that it was less likely as not that the Veteran's flat feet were related to service because the Veteran had flat feet on entrance into the Army and his parents told him he had flat feet when he was a child.

Significantly, while service treatment records suggest that the Veteran had a history of pes planus, again, a review of the service treatment records shows that the June 1969 induction examination specifically notes that the Veteran had normal feet and the summary of defects and diagnoses did note anything related to the feet.  Accordingly, the presumption of soundness applies and the pertinent question, in light of the November 2016 opinion, is whether there is clear and unmistakable evidence that pes planus preexisted service and whether there is clear and unmistakable evidence that it was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Since the opinion did not specifically address this question, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who prepared the November 2016 VA examination for an addendum opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should first indicate whether the Veteran's current pes planus is at least as likely as not related to the notations of pes planus noted during service.  If so, the examiner should indicate whether (a) pes planus clearly and unmistakably preexisted the Veteran's period of active duty service and, if so, (b) whether such preexisting disorder clearly and unmistakably was not aggravated by the Veteran's active duty service.

A complete rationale should accompany any opinion provided.

2.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


